DETAILED ACTION
An amendment, amending claims 1-10, was entered on 2/17/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Tochimoto (JP 2001150812, machine translation) teaches an apparatus for forming a structure (Abst.) comprising: a printing unit configured to print materials (¶ 0068); a heating unit which is configured to irradiating light (¶ 0068); and a controlling unit (¶ 0066).  Tochimoto, however, fails to teach or suggest that the controlling unit is configured to set a printing density to be lower by an amount corresponding to a quantity of heat conducted from the coloring material than the printing density of the photo-thermal conversion material to be printed when the coloring material has no photo-thermal conversion characteristic, and to control printing of the photo-thermal conversion material at the set printing density.
Horiuchi (JP 2014083740, machine translation) teaches an apparatus substantially the same as Tochimoto, but also fails to teach or suggest that the controlling unit is configured to set a printing density to be lower by an amount corresponding to a quantity of heat conducted from the coloring material than the printing density of the photo-thermal conversion material to be printed when the coloring material has no photo-thermal conversion characteristic, and to control printing of the photo-thermal conversion material at the set printing density.
None of the prior art on record fairly teaches or suggests all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712